Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 recites: “A process for producing a paper with mold and moisture inhibiting properties, comprising: forming a paper web from an aqueous suspension of pulp fibers; applying to a side of the paper web a water repellent and mold inhibiting composition, the water repellent and mold inhibiting composition comprising a water repellent dispersion containing a water repellent agent, the water repellent dispersion being present in the water repellent and mold inhibiting composition in an amount from about 3% to about 10% by weight, a mold inhibiting composition comprising a mold inhibiting agent and a defoamer, the defoamer comprising an oil carrier and a defoaming agent, the mold inhibiting composition being present in the water repellent and mold inhibiting composition in an amount from about 7% to about 20% by weight, the defoamer being present in the water repellent and mold inhibiting composition in an amount of at least about 0.1% by weight, and water; and thereafter drying the paper web to form a paper product.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art, Klimpl et al (USPGPUB 2004/0149409), discloses paper prepared by having antimicrobial agents added into the sizing during the manufacturing process [0006].  The antimicrobial agent provides protection to the paper from fungi, mildew and bacteria that could otherwise destroy the paper or be harmful to the user 
Klimpl fails to disclose a water repellent and mold inhibiting composition comprising a water repellent dispersion and a mold inhibiting composition comprising a mold inhibiting agent and a defoamer.
Claims 2-17 are allowed as depending on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294. The examiner can normally be reached Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/           Examiner, Art Unit 1781